Citation Nr: 1804839	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability. 

2.  Entitlement to service connection for a right hand disability.  

3.  Entitlement to service connection for a left hand disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for an acquired psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to June 1980, from February 1981 to November 1988 and from March 2003 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is in the Veteran's file. 

All issues, including the reopened left knee claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied service connection for a left knee disability; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the December 1998 denial regarding service connection for a left knee disability does relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The December 1998 RO decision, which denied the Veteran's claim of service connection for a left knee disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a left knee disability was denied by the RO in a December 1998 rating decision.  The evidence of record at the time of the rating decision consisted of service treatment records and a VA examination report.  The Veteran did not perfect an appeal to that rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 1998 rating decision became final based on the evidence then of record.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the December 1998 rating decision includes a June 2011 VA orthopedic examination report.  While the examiner found no objective findings of a left knee condition, x-rays revealed narrowing of the lateral joint space of both knees.  Moreover, the Board notes the Veteran's complaints of pain, to include her testimony during her April 2017 Board hearing and in VA treatment records.  The Board acknowledges that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, these complaints must be viewed in tandem with the new and suspicious June 2011 x-ray findings before the Board can dismiss them as merely cumulative in nature.  

As indicated in Shade, the threshold for reopening a previously denied claim is low, and here the Board finds that evidence associated with the claims file since the December 1998 denial regarding service connection for a left knee disability does relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened, and to this extent only the appeal is granted.  To the extent that additional notification and adjudication is required in this case, it will be accomplished on remand, as described below.  


ORDER

New and material evidence has been received to reopen the claim for service connection for a left knee disability; to that extent only, the appeal is granted.


REMAND

As indicated above, the Board has determined that the x-ray finding of lateral joint space narrowing, along with the Veteran's subjective complaints, warrants further inquiry.  A further VA orthopedic examination addressing the left knee disorder is thus warranted.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection right and left hand disabilities, service treatment notes are silent for treatment or a diagnosis for right and left hand problems.  It was noted in September 1981 that the Veteran had squeezed her hand in a door, and her thumb was tender.  Post-service treatment records show complaints of pain in her hands.  In addition, post service treatment records show a diagnosis of arthritis.   At the Veteran's April 2017 Board hearing, she claimed that she had problems with her hands in 2003.  The Veteran has not been afforded a VA examination in connection with her claim for service connection for right and left hand disabilities, but in light of the above the Board finds one "necessary" under 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for hypertension, she was afforded a VA hypertension examination in November 2012.  The report shows a diagnosis of hypertension.  The VA examiner stated that a review of the Veteran's record documents that the Veteran was not given a diagnosis of hypertension until 2007.  A note dated in September 1987 reflects an incorrectly tabbed note which showed a diagnosis of vasovagal reaction versus hyperventilation.  A medical certificate dated in December 2002 shows that the Veteran reported taking medication for high blood pressure, but no medications were identified.  At the Veteran's April 2017 Board hearing, she claimed that she had elevated blood pressure readings during service.  She noted constantly experiencing headaches.   The Board finds that the November 2012 examination report is not wholly sufficient for deciding this claim.  The VA examiner did not provide an etiology opinion for the disability noted to be present.  As such, the Board finds that an addendum opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, she was afforded a VA mental disorders examination in November 2012.  The Veteran was diagnosed with panic disorders without agoraphobia and anxiety disorder, not otherwise specified.  The VA examiner noted a review of the Veteran's claims file and opined that the Veteran's panic disorder was not caused by, a result of, or aggravated by the Veteran's military enlistment.  The VA examiner noted the Veteran's reported symptoms and treatment.  The Board finds that the November 2012 examination report is not wholly sufficient for deciding this claim.  While the VA examiner offered an opinion and rationale regarding the Veteran's diagnosed panic disorders, an opinion and rationale regarding the Veteran's diagnosed anxiety disorder was not provided.  As such, the Board finds that an addendum opinion is necessary.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate professional to determine the nature and etiology of any right hand, left hand, and left knee disabilities found upon examination.  The entire claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current diagnosed right hand, left hand, and left knee disabilities had their onset during, or are otherwise related to, the Veteran's active duty service.

If a left knee disability is not diagnosed upon examination, this must be explained in the context of the June 2011 x-ray finding of narrowing of the lateral joint space, and the Veteran's own subjective complaints and history.

A complete rationale must be provided for all opinions expressed and conclusions reached.

2.  Return the Veteran's claim folder to the examiner who conducted the November 2012 VA hypertension examination for an addendum opinion.  If an additional examination is deemed necessary, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion. 

Based on the review of the record, to include the Veteran's April 2017 Board hearing testimony, the examiner is asked to specifically address the following: is it at least as likely as not (50 percent or greater probability) that the diagnosed hypertension had its onset during, or is otherwise related to, the Veteran's active duty service?  A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Return the Veteran's claim folder to the examiner who conducted the November 2012 VA mental disorders examination for an addendum opinion.  If an additional examination is deemed necessary, one should be scheduled.  If the prior examiner is not available, the file must be forwarded to another examiner to obtain the requested opinion. 

Based on the review of the record, to include the Veteran's April 2017 Board hearing testimony, the examiner is asked to specifically address the following: is it at least as likely as not (50 percent or greater probability) that the diagnosed anxiety disorder had its onset during, or is otherwise related to, the Veteran's active duty service?  A complete rationale must be provided for all opinions expressed and conclusions reached.

4.  Finally, readjudicate the five issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


